Citation Nr: 0808411	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for service-connected right knee patellofemoral 
syndrome.  

2.  Entitlement to an initial compensable disability 
evaluation for service-connected bilateral shoulder rotator 
cuff tendonitis.  

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 2000 to August 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the veteran's noncompensable (zero percent) 
disability ratings for service-connected right knee 
patellofemoral syndrome and bilateral shoulder rotator cuff 
tendonitis, both effective from August 21, 2004.  In that 
decision, the RO also denied entitlement to a TDIU rating.  

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript 
of the hearing is associated with the claims file.

The Board notes the March 2006 rating decision also addressed 
several other disabilities, including left knee 
patellofemoral syndrome, which was assigned a 10 percent 
disability evaluation, effective August 21, 2004; however, 
the veteran specifically limited his appeal to the three 
issues listed above.  See May 2006 Notice of Disagreement; 
June 2007 Travel Board hearing transcript, p. 3.  


FINDINGS OF FACT

1.  Prior to June 15, 2007, the competent and probative 
evidence of record demonstrates that the veteran's service-
connected right knee patellofemoral syndrome was 
characterized by extension to zero degrees and flexion 
limited to 120 degrees, with no complaints of painful motion 
and no instability.

2.  As of June 15, 2007, the competent and probative evidence 
of record demonstrates that the veteran's service-connected 
right knee patellofemoral syndrome is characterized by 
extension to zero degrees, flexion to 130 degrees, with 
complaints of painful motion, and no more than slight 
instability.  

3.  Additional functional impairment in the right knee due to 
flare-ups of pain, incoordination, fatigability, or weakness 
is not demonstrated to a degree which warrants a higher 
disability evaluation.  

4.  Prior to October 1, 2007, the competent and probative 
evidence of record demonstrates that the veteran's service-
connected bilateral shoulder rotator cuff tendonitis was 
characterized by normal range of motion in flexion, 
abduction, external rotation, and internal rotation in both 
arms, with complaints of pain.  

5.  As of October 1, 2007, the competent and probative 
evidence of record demonstrates that the veteran's service-
connected bilateral shoulder rotator cuff tendonitis is 
characterized by flexion and abduction limited to 
145 degrees, with complaints of pain.  

6.  Additional functional impairment in either the left or 
right shoulder due to flare-ups of pain, incoordination, 
fatigability, or weakness is not demonstrated to a degree 
which warrants a higher disability evaluation.  

7.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
disabilities alone are not of such nature and severity as to 
prevent him from securing or following any substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensation 
disability evaluation for service-connected right knee 
patellofemoral syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5259, 
5257 (2007).


2.  As of June 15, 2007, the schedular criteria for a 
10 percent disability evaluation, but no higher, for service-
connected right knee patellofemoral syndrome are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).

3.  The schedular criteria for an initial compensation 
disability evaluation for service-connected bilateral 
shoulder rotator cuff tendonitis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024 
(2007).

4.  As of October 1, 2007, the schedular criteria for a 
10 percent disability evaluation, but no higher, for service-
connected left shoulder rotator cuff tendonitis are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5024 (2007).

5.  As of October 1, 2007, the schedular criteria for a 
10 percent disability evaluation, but no higher, for service-
connected right shoulder rotator cuff tendonitis are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5024 (2007).

6.  The criteria for a total compensation rating based on 
individual unemployability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

In this case, the RO sent the veteran a letter in April 2005 
that fully addressed all four notice elements and was sent 
prior to the initial RO decision in the matter.  The letter 
informed the veteran of what evidence was required to 
substantiate his service connection claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

Moreover, the Board notes the RO also sent the veteran a 
letter in September 2005 that informed him of the types of 
evidence needed to substantiate his claims for an increased 
rating and entitlement to TDIU benefits.  The veteran was 
advised that he could submit medical and lay evidence showing 
his service-connected disabilities have become worse.  With 
respect to his claim for TDIU benefits, the veteran was 
informed of the schedular rating criteria needed to grant 
entitlement to the benefit sought, and that he needed to 
submit evidence showing he is unable to work solely because 
of his service-connected disabilities.  In addition, the RO 
sent the veteran a letter in May 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board notes that the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  However, we find that the 
notice error did not affect the essential fairness of the 
adjudication because the September 2005 letter, together with 
the substantial development of the veteran's claims after 
providing notice, rendered the notice error non-prejudicial.  
In this regard, while the September 2005 letter did not 
specifically conform to the requirements provided in Vazquez-
Flores, the veteran was advised of his opportunities to 
submit additional evidence and was informed that, at a 
minimum, he needed to submit medical and/or lay evidence 
showing his service-connected disability had increased in 
severity.  

Subsequently, a September 2006 SOC and November 2007 SSOC 
notified the veteran of the evidence that had been received 
in support of his claims and provided him with yet an 
additional 60 days to submit more evidence.  The SOC and SSOC 
also discussed the evidence included in the record, provided 
him with the criteria necessary for entitlement to a higher 
disability rating for his service-connected disabilities, and 
provided the reasons why his claims were being denied.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In sum, the Board finds 
that the post-adjudicatory notice and opportunity to develop 
the case during the extensive administrative appellate 
proceedings which led to the final Agency and final Board 
decision did not affect the essential fairness of the 
adjudication and rendered the notice error non-prejudicial.  
Vazquez-Flores, slip op. at 9.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained VA outpatient treatment records dated from December 
2004 to July 2006.  The veteran has submitted a May 2007 MRI 
of his right knee and testified that there are no additional 
treatment records associated with the MRI.  The veteran was 
also provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
and was afforded VA medical examinations in May 2005 and 
October 2007.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims 
have been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

1.  Right knee disability

Service connection for right knee patellofemoral syndrome was 
established in August 2005, and the RO assigned a 
noncompensable (zero percent) disability evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5259.  At 
that time, the RO considered the veteran's service medical 
records, which show treatment for a right knee disability 
during service, and a June 2005 VA examination report.  

The veteran asserts that his service-connected right knee 
disability warrants a higher, compensable disability 
evaluation.  

The veteran's specific disability is not listed in the Rating 
Schedule, and the RO assigned DC 5299-5259 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71, DC 
5259, for symptomatic removal of the semilunar cartilage.  
Based upon the findings of the June 2005 VA examination, the 
RO determined the veteran did not demonstrate the 
requirements to warrant a compensable disability evaluation 
under DC 5259 or any other diagnostic code and, therefore, 
assigned the noncompensable (zero percent) evaluation 
pursuant to 38 C.F.R. § 4.31.  In the present appeal, the 
Board will evaluate the veteran's right knee disability under 
DC 5259 and any other potentially applicable diagnostic codes 
to determine whether his right knee disability warrants a 
higher disability rating.  

Under DC 5259, a 10 percent rating is assigned where there is 
symptomatic removal of semilunar cartilage.  Under DC 5258, a 
20 percent rating is warranted where there is dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  

In evaluating the veteran's claim, the Board notes the 
veteran has recently reported that he experiences pain and 
locking in his right knee joint.  See October 2007 VA 
examination report.  However, the pertinent evidence of 
record includes a May 2007 magnetic resonance imaging (MRI) 
of the veteran's right knee, which shows that his semilunar 
cartilage, to include the cruciate ligaments, collateral 
ligaments, and medial and lateral menisci are intact.  The 
May 2007 MRI also revealed no significant joint effusion.  
There is no other medical evidence of record which shows the 
veteran's semilunar cartilage have been removed or are 
dislocated; nor is there any evidence showing that the 
symptoms he experiences in his right knee more nearly 
approximate the disabilities contemplated under DCs 5258 and 
5259.  Therefore, the Board finds that a compensable 
disability evaluation under DCs 5258 and/or 5259 is not 
appropriate in this case.  

Under DC 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  The Board 
observes that the words "slight," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.  

In evaluating the veteran's claim under DC 5257, the Board 
notes the veteran testified before the undersigned at the 
June 2007 hearing that his right knee gives out and buckles.  
His testimony was corroborated at the October 2007 VA 
examination, where objective evaluation revealed the veteran 
has instability in his right knee on varus testing, which the 
examiner described as "mild."  Based on the foregoing, the 
Board finds that the veteran experiences increased, but no 
more than slight instability in his right knee and, thus, 
warrants a 10 percent disability evaluation, but no higher, 
under DC 5257, effective June 15, 2007.

The first indication in the record that the veteran has 
instability in his right knee was at the Travel Board 
hearing, when he testified as to pain and locking in that 
knee.  There is no evidence dated prior to the June 2007 
hearing which shows the veteran experienced instability in 
his right knee.  Therefore, the 10 percent rating for slight 
instability is assigned effective from June 15, 2007, but no 
earlier.  

A higher disability evaluation is not warranted because the 
evidence does not show the veteran had, or more nearly 
reflected, moderate or severe instability in his right knee.  
In making this determination, the Board notes the October 
2007 VA examiner described the veteran's instability as 
"mild" and, while this is not dispositive of the level of 
instability he experiences, the Board finds probative that 
the examiner did not find any instability associated with any 
of the veteran's other semilunar cartilage.  In fact, there 
is no other objective evidence of record which shows the 
veteran experiences instability in his right knee.  In 
addition, the preponderance of the evidence shows the veteran 
does not require the use of a brace or any other prosthetic 
device on his right knee to assist in stabilizing his right 
knee.  See VA examination reports dated May 2005 and October 
2007.  Therefore, no more than a 10 percent rating is 
warranted under DC 5257.  

Under DC 5260, a noncompensable rating is warranted for 
flexion limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.  

In evaluating the veteran's claim, the Board notes that in 
October 2007, the veteran demonstrated flexion to 130 
degrees, which is noncompensable under DC 5260, and extension 
to zero degrees, which is also noncompensable under DC 5261.  
Review of the record reveals the veteran has consistently 
demonstrated normal extension and has never been demonstrated 
flexion to less than 120 degrees, which was shown at the May 
2005 VA examination.  Therefore, the Board finds DCs 5260 and 
5261 are not for application in this case.  

The Board has also considered the veteran's right knee 
disability under DCs 5256, 5262, and 5263; however, he has 
never been diagnosed with or shown to have symptoms 
consistent with ankylosis of the knee, impairment of the 
tibia or fibula, or genu recurvatum.  Therefore, DCs 5256, 
5262, and 5262 are not for application in this case.  

The Board notes that the VA General Counsel has determined 
that a claimant who has service-connected instability of the 
knee and limitation of motion may be rated separately under 
DCs 5010 and 5003, which provide the criteria for arthritis 
due to trauma and degenerative arthritis, respectively.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  Under DC 5003, degenerative 
arthritis substantiated by x-rays will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  




In evaluating the veteran's claim under DC 5010/5003, 
described above, the Board initially notes that the veteran 
has never been shown to have degenerative or traumatic 
arthritis in his right knee as X-rays have been consistently 
normal.  In this regard, the Board notes that, while the May 
2007 MRI showed early chondral (cartilage) wear, the examiner 
who conducted the October 2007 VA examination reviewed this 
evidence and did not render a diagnosis of arthritis.  
Therefore, the Board finds there is no competent evidence of 
a diagnosis of arthritis in the right knee.  The Board also 
notes the veteran has never demonstrated range of motion 
warranting a compensable evaluation under DCs 5260 and 5261.  
In this regard, VAOPGCPREC 9-98 states that, in order to 
receive a separate rating there must be limitation of motion 
severe enough to warrant at least a zero percent rating under 
DCs 5260 and 5261.  Therefore, the Board finds a separate 10 
percent rating for instability and limitation of motion of 
the knee is not warranted in this case.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
it to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board notes that the September 2004 VA 
examination report reflects the veteran reported that his 
knee occasionally flare-ups with prolonged standing and 
ambulation and complained of pain while demonstrating flexion 
beyond 100 degrees.  The examiner stated that the veteran has 
pain, weakness, and lack of endurance in his right knee, 
which results in an additional 20 degrees of functional loss.  
Although the September 2004 VA examiner estimated 20 percent 
additional functional limitation due to the veteran's pain, 
weakness, and lack of endurance, the Board finds that 
additional limitation of motion or functional impairment to 
warrant a higher disability rating is not shown.  In making 
this determination, the Board notes that, even in considering 
the additional 20 degree functional loss, the veteran's 
limitation of flexion would still be noncompensable under DC 
5260.  Therefore, the Board finds that any additional 
functional limitation caused by pain, weakness, or lack of 
endurance is contemplated in the 10 percent disability 
evaluation assigned herein.  As a result, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board has considered whether the veteran was 
entitled to any additional "staged" ratings for his 
service-connected right knee disability, as the Court 
indicated can be done in this type of case.  See Fenderson, 
supra; Hart, supra.  However, upon reviewing the longitudinal 
record in this case, the Board finds that, at no time since 
the veteran was separated from service in August 2004, has 
his right knee disability been more disabling than as 
currently rated under this decision.  His complaints of pain 
and functional impairment and the objective findings have 
been relatively consistent throughout the appeal period.

In view of the foregoing, the Board finds the preponderance 
of the evidence is against the grant of an initial, 
compensable disability evaluation for service-connected right 
knee patellofemoral syndrome.  The preponderance of the 
evidence supports a 10 percent rating under DC 5257, 
effective June 15, 2007, but the preponderance of the 
evidence is against a rating higher than 10 percent based 
upon instability, limitation of motion, or any other 
symptomatology associated with the right knee.  All 
reasonable doubt has been resolved in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

2.  Bilateral shoulder disability

Service connection for rotator cuff tendonitis affecting both 
shoulders was established in August 2005, and the RO assigned 
separate, noncompensable (zero percent) disability 
evaluations pursuant to 38 C.F.R. § 4.71a, DC 5024, based 
upon the findings at the June 2005 VA examination.  


The veteran is seeking a higher, compensable disability 
evaluation for his service-connected bilateral shoulder 
disability.  Rotator cuff tendonitis is not listed on the 
Rating Schedule and the RO applied DC 5024 pursuant to 
38 C.F.R. § 4.20 (2007), which provides that it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  Id.  

The RO determined that the most closely analogous diagnostic 
code is DC 5024, which provides the rating criteria for 
tenosynovitis.  Under that code, tenosynovitis is rated on 
limitation of motion of the affected part, as degenerative 
arthritis under DC 5003.

Limitation of motion of the arm is rated under DC 5201, which 
provides that, for the major extremity, a 20 percent rating 
is warranted for motion limited to the shoulder level, a 30 
percent rating is warranted for motion limited midway between 
the side and shoulder level, and a 40 percent rating is 
warranted for motion limited to 25 degrees from the side.  
For the minor extremity, a 20 percent rating is warranted for 
motion limited to the shoulder level and midway between the 
side and shoulder level, and a 30 percent rating is warranted 
for motion limited to 25 degrees from the side.  Normal 
shoulder flexion and abduction is from zero to 180 degrees, 
with shoulder level corresponding to 90 degrees.  Normal 
external and internal rotation of the shoulder is from zero 
to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

The evidence shows the veteran is right-hand dominant.  See 
October 2007 VA examination report.  Therefore, the veteran's 
right arm is considered his major extremity under the Rating 
Schedule and the left arm is considered his minor extremity.  


In evaluating the veteran's claim, the Board notes the 
pertinent evidence of record shows the veteran was able to 
demonstrate normal range of motion in flexion, abduction, 
external rotation, and internal rotation in both shoulders at 
the May 2005 VA examination.  However, he complained of pain 
while demonstrating flexion and abduction in both arms.  At 
the October 2007 VA examination, the veteran was able to 
demonstrate flexion and abduction to only 145 degrees, with 
complaints of pain.  

Based on the foregoing, the Board finds that at no point 
during the appeal period has the veteran demonstrated 
limitation of motion in either arm which would warrant a 
compensable disability evaluation under DC 5201.  However, as 
noted, the veteran demonstrated limited flexion and abduction 
in both arms, with complaints of pain, at the October 2007 VA 
examination.  Therefore, the Board finds that, effective 
October 1, 2007, separate 10 percent evaluations are 
warranted under DC 5003-5024 due to limitation of motion in 
each arm, objectively confirmed by painful motion.  A higher 
rating is not warranted because, as noted above, the criteria 
for a higher rating under DC 5201 are not shown and the 
veteran's disability only involves one major joint in each 
arm.  See 38 C.F.R. § 4.71a, DC 5003.  

The separate 10 percent ratings are assigned from October 1, 
2007, but no earlier, because the pertinent evidence does not 
show the veteran manifested limitation of motion with painful 
motion in either arm at any time prior to the October 2007 VA 
examination.  In this regard, the Board notes the veteran 
complained of pain while demonstrating range of motion in 
both arms at the June 2005 VA examination; however, he was 
able to demonstrate normal motion in all planes of excursion 
at that time, despite his complaints of pain.  Therefore, the 
preponderance of the evidence supports the grant of separate 
10 percent ratings under DC 5003-5024, effective from October 
1, 2007, but no earlier.  

The Board has considered the veteran's bilateral shoulder 
disability under all other potentially applicable diagnostic 
codes; however, he has never been diagnosed with or shown to 
have ankylosis of the scapulohumeral articulation, an 
impairment of the humerus, or impairment of the clavicle or 
scapula.  Therefore, DCs 5200, 5202, and 5203 do not assist 
the veteran in obtaining an increased evaluation for his 
bilateral shoulder disability.  

The Board has also considered the veteran's bilateral 
shoulder disability under the criteria of DeLuca, supra.  In 
this context, the Board notes that the October 2007 VA 
examination report reflects that the veteran complained of 
pain, stiffness, and swelling in both his shoulders and 
reported that he experiences flare-ups of pain in the morning 
and with excessive activities.  In addition, as noted, the 
veteran complained of pain while demonstrating flexion and 
abduction in both arms.  The examiner who conducted the 
October 2007 VA examination noted that the veteran had an 
additional 20 to 25 degrees of functional loss due to pain, 
weakness, and lack of endurance in both arms.  See also June 
2005 VA examination report.  Although the October 2007 VA 
examiner estimated an additional functional loss due to pain, 
weakness, and lack of endurance, the Board notes that the 
10 percent ratings assigned under DC 5003-5021 in this 
decision contemplate the veteran's limitation of motion and 
pain.  Therefore, an increased evaluation is not warranted 
based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board has considered whether the veteran is 
entitled to any additional "staged" ratings for his 
service-connected bilateral shoulder disability, as the Court 
indicated can be done in this type of case.  See Fenderson, 
supra; Hart, supra.  However, upon reviewing the longitudinal 
record in this case, the Board finds that, at no time since 
the veteran was separated from service in August 2004, has 
his bilateral shoulder disability been more disabling than as 
currently rated under this decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of an initial compensable disability evaluation for 
bilateral shoulder rotator cuff tendonitis.  The 
preponderance of the evidence supports separate 10 percent 
ratings under DC 5003-5201, effective October 1, 2007, for 
limitation of motion in each arm objectively confirmed by 
painful motion, but is against a rating higher than 10 
percent based upon limitation of motion or any other 
symptomatology associated with either shoulder.  All 
reasonable doubt has been resolved in the veteran's favor.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.



B.  TDIU

The veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.  On his 
September 2005 Application for Increased Compensation Based 
on Unemployability, the veteran stated that he was unable to 
secure or follow any substantially gainful occupation due to 
his service-connected depressive disorder, tinnitus, 
bilateral knee disability, and back disability.  The veteran 
also stated that he last worked full-time on August 23, 2005, 
and he was unable to continue working because of mistakes he 
made related to memory loss.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 
40 percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran has the following service-connected disabilities, 
which rates are all effective from August 21, 2004: 
mechanical back pain, rated as 20 percent disabling; residual 
of a left ankle sprain, rated as 10 percent disabling; 
tinnitus, rated at 10 percent; depressive disorder, not 
otherwise specified, rated at 10 percent; and left knee 
patellofemoral syndrome, rated at 10 percent.  As discussed 
above, the veteran is also service-connected for right knee 
patellofemoral syndrome, rated as noncompensable (zero 
percent disabling), from August 21, 2004, and 10 percent 
disabling, from June 15, 2007; and rotator cuff tendonitis of 
the left and right shoulders, separately rated as 
noncompensable (zero percent disabling) from August 21, 2004, 
and at 10 percent from June 15, 2007.  

Based on the foregoing, the Board finds that, from August 21, 
2004, the veteran's combined disability rating was 
50 percent.  Effective from June 15, 2007, the veteran's 
combined disability rating is 60 percent.  See 38 C.F.R. 
§ 4.25.  Therefore, because the veteran does not have one 
service-connected disability rated as at least 60 percent, or 
two or more disabilities with a combined rating of at least 
70 percent, with one disability rated at 40 percent, the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a) are not met.  

In addition, there is no objective evidence of record showing 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  In this regard, the Board notes that, although 
he reported that he was unable to continue working due to his 
memory loss, the evidence of record does not support that 
assertion.  The evidence shows that, after the veteran was 
separated from military service in August 2004, he held one 
job as a telephone solicitor for a mortgage company, and only 
held that job for a few weeks.  See VA outpatient treatment 
records dated from June to September 2005; June 2005 VA 
Mental Status examination.  However, the evidence does not 
show that any of his service-connected disabilities, 
including service-connected depressive disorder, are 
manifested by memory loss or affected his ability to secure 
or follow substantially gainful employment.  In fact, the 
psychologist who conducted the June 2005 Mental Status 
examination noted that, although the veteran's psychiatric 
incapacity was mild to moderate, he was functioning 
reasonably well and reported that he was interested in 
returning to work and/or returning to school as soon as he 
can.  

Moreover, the veteran was given an opportunity to submit 
evidence in support of his claim, and yet there is no 
objective evidence of record, such as medical records or 
personnel records from his former employers, showing that he 
has been unable to continue working or secure substantially 
gainful employment due to his service-connected disabilities 
alone.  Therefore, the Board finds the preponderance of the 
evidence is against the grant of TDIU under 38 C.F.R. 
§ 4.16(b).  


ORDER

Entitlement to an initial, compensable disability evaluation 
for service-connected right knee patellofemoral syndrome is 
denied.  

Effective June 15, 2007, a 10 percent disability evaluation 
is granted for slight instability affecting the right knee, 
subject to the laws and regulations governing the payment of 
monetary awards.  

Entitlement to an initial, compensable disability evaluation 
for service-connected bilateral shoulder rotator cuff 
tendonitis is denied.

Effective October 1, 2007, a 10 percent disability evaluation 
is granted for limitation of motion of the left shoulder, 
objectively confirmed by painful motion, subject to the laws 
and regulations governing the payment of monetary awards.  

Effective October 1, 2007, a 10 percent disability evaluation 
is granted for limitation of motion of the right shoulder, 
objectively confirmed by painful motion, subject to the laws 
and regulations governing the payment of monetary awards.  

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


